DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to inventprovisions. 

Status of the Application
2.	Claims 1-20 are pending in this application (14/942,827), as Applicant has filed a Request for Continued Examination (RCE) under 37 CFR 1.114 on 03/03/2021, following the Final Rejection office action dated 10/29/2020.   
	Claims 1, 7, and 11 have been amended.
	(Please see page 13 of Applicant Arguments/Remarks, filed on 03/03/2021)
	Applicant's submissions have been entered.  


Terminal Disclaimer / Double Patenting  
3.	This application (14/942,827), filed on 11/16/2015, is subject to a Terminal Disclaimer with respect to the patent (US 9,189,221), issued on 11/17/2015. 
Please see the Terminal Disclaimer filed by Applicant on 3/18/2021 that has been approved by the office.   


Allowable Subject Matter
4.	After thorough search and examination of the present application and in light of the prior art made of record, Claims 1-20 are allowed.


Statement of Reasons for Allowance
5. 	The following is an examiner’s statement of reasons for allowance: 
The prior art made of record does not teach or fairly suggest the combination of elements, as recited by independent claims 1, 7, and 11.  Specifically, The prior art of record does not teach or fairly suggest the combination of: "a staging service configured to: initialize a virtual machine to update an existing image of an operating system using a patch, wherein the existing image is stored at the staging service as an image that corresponds to a deployed image on the nodes in a data center, the existing image having a variant state and an invariant state of the operating system; the virtual machine configured to: generate an updated image of the existing image that corresponds to the deployed image on the nodes, wherein the patch is installed on the variant state to generate the updated image at the virtual machine; and provide the updated image having the patch pre-installed, the updated image is provided to cause targeting nodes running the deployed image of the existing image used to generate the updated image;  and one or more nodes configured to: receive the updated image, wherein the updated image is received at the one or more nodes running the deployed image that corresponds to the updated image generated based on the existing image and virtual machine associated with the staging service: and boot to the updated image without performing an installation of the updated image on the one or more nodes.” as specified by claim 1 (and similarly by claims 7 and 11). These features together with other limitations of independent claim 1 are novel and non-obvious over the prior art of record.   As such, independent claim 1 is allowable.  Independent claims 7 and 11 are also allowable for similar reasons.
Dependent claims 2-6 that depend on independent claim 1, claims 8-10 that depend on independent claim 7, and claims 12-20 that depend on independent claim 11, being definite, enabled by the specification, and further limiting to the independent claims, are also allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”. 

Conclusion
6.	Claims 1-20 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED N HUDA whose telephone number is (571)270-7171.  The examiner can normally be reached on Reg. Hrs M-F: 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED N HUDA/Examiner, Art Unit 2191                                                                                                                                                                                                        /WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191